                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IAFETA MAUIA,                                     Case No. 18-cv-01815-TSH
                                   8                    Plaintiff,
                                                                                           ORDER RE: MOTION TO DISMISS
                                   9             v.
                                                                                           Re: Dkt. No. 77
                                  10     PETROCHEM INSULATION, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.    INTRODUCTION
                                  14          This putative class action involves alleged violations of the California Labor Code and Fair

                                  15   Labor Standards Act (“FLSA”) by Defendant Petrochem Insulation, Inc. while employing Plaintiff

                                  16   Iafeta Mauia and others on oil platforms on the Outer Continental Shelf (“OCS”). Before the

                                  17   Court is Petrochem’s Amended Motion to Dismiss pursuant to Federal Rule of Civil Procedure

                                  18   12(b)(6). ECF No. 84. Mauia filed an Opposition (ECF No. 86) and Petrochem filed a Reply

                                  19   (ECF No. 87). Having considered the parties’ positions, relevant legal authority, and the record in

                                  20   this case, the Court GRANTS IN PART and DENIES IN PART Petrochem’s motion for the

                                  21   following reasons.

                                  22                                         II.   BACKGROUND
                                  23          Mauia worked for Petrochem as an hourly Onsite Project Manager and Superintendent of

                                  24   scaffolding projects on oil platforms off the coast of California. Third Am. Compl. (“TAC”) ¶ 9.

                                  25   He worked for Petrochem until around March 2016. Id. ¶¶ 9-10. On February 20, 2018, he filed

                                  26   an action against Petrochem in state court which Petrochem removed to this Court.

                                  27          In his Third Amended Complaint, Mauia alleges five causes of action against Petrochem

                                  28   related to his work on the platforms: (1) Petrochem failed to provide meal periods as required by
                                   1   California law and therefore is liable for meal period premiums under California Labor Code

                                   2   section 226.7, TAC ¶ 32; (2) it failed to provide rest periods as required by California law and

                                   3   therefore is liable for rest period premiums under California Labor Code section 226.7, TAC ¶ 39;

                                   4   (3) it willfully failed to pay overtime, double-time, and meal and rest period premium wages under

                                   5   California law, which failure constitutes unfair business practices under the California Business

                                   6   and Professions Code section 17200, TAC ¶ 47; (4) it did not pay immediately all meal or rest

                                   7   period premium wages earned and unpaid upon discharge, and that such failure was willful, TAC

                                   8   ¶ 55; and (5) it willfully and in bad faith did not pay proper overtime rates for overtime work, in

                                   9   violation of section 207 of the FLSA, by not including the reasonable cost of meals and lodging

                                  10   when calculating overtime earnings, TAC ¶¶ 61-62.

                                  11          Petrochem moves to dismiss all claims.

                                  12                                       III.   LEGAL STANDARD
Northern District of California
 United States District Court




                                  13          A complaint must contain a “short and plain statement of the claim showing that the

                                  14   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a Rule 12(b)(6) motion to

                                  15   dismiss, a complaint must plead “enough facts to state a claim to relief that is plausible on its

                                  16   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean

                                  17   probability, but it requires “more than a sheer possibility that a defendant has acted unlawfully.”

                                  18   Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint must provide a defendant with “fair

                                  19   notice” of the claims against it and the grounds for relief. Twombly, 550 U.S. at 555 (quotations

                                  20   and citation omitted); Fed. R. Civ. P. 8(a)(2) (A complaint must contain a “short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.”). In considering a motion to

                                  22   dismiss, a court accepts factual allegations in the complaint as true and construes the pleadings in

                                  23   the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co.,

                                  24   519 F.3d 1025, 1031 (9th Cir. 2008).; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However,

                                  25   “the tenet that a court must accept a complaint’s allegations as true is inapplicable to threadbare

                                  26   recitals of a cause of action’s elements, supported by mere conclusory statements.” Iqbal, 556

                                  27   U.S. at 678.

                                  28          If a Rule 12(b)(6) motion is granted, a “court should grant leave to amend even if no
                                                                                         2
                                   1   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                   2   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                   3   banc) (citations and quotations omitted). However, a court “may exercise its discretion to deny

                                   4   leave to amend due to ‘undue delay, bad faith or dilatory motive on part of the movant, repeated

                                   5   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                   6   party . . ., [and] futility of amendment.’” Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876,

                                   7   892-93 (9th Cir. 2010) (alterations in original) (quoting Foman v. Davis, 371 U.S. 178, 182

                                   8   (1962)).

                                   9                                           IV.    DISCUSSION
                                  10   A.     Parker Drilling Mgmt. Servs. v. Newton
                                  11          While this case has been pending, the U.S. Supreme Court issued an opinion addressing

                                  12   whether federal law or California law applies to wage and hour claims made by employees who
Northern District of California
 United States District Court




                                  13   work on drilling platforms on the OCS. Parker Drilling Mgmt. Servs. v. Newton, 139 S. Ct. 1881

                                  14   (2019). That case is especially pertinent here, as it clarified the standard for determining when

                                  15   state law applies on the OCS (and overturned the Ninth Circuit’s decision on that issue). The case

                                  16   involved a former employee, Newton, who had worked on drilling platforms off the California

                                  17   coast. Newton filed a class action which included claims premised on California’s minimum-

                                  18   wage and overtime laws. The issue before the Supreme Court was whether California law could
                                  19   be adopted since the claims arose out of work on the OCS.

                                  20          The Supreme Court noted first that the Outer Continental Shelf Lands Act (“OCSLA”), 42

                                  21   U.S.C. §§ 1333-56b, “extends federal law to the subsoil and seabed of the [OCS].” 139 S. Ct. at

                                  22   1886. “Under the OCSLA, all law on the OCS is federal law, administered by federal officials.”

                                  23   Id. The OCSLA, the Court wrote, “denies States any interest in or jurisdiction over the OCS, and

                                  24   it deems the adjacent State’s laws to be federal law ‘[t]o the extent that they are applicable and not

                                  25   inconsistent with’ other federal law.” Id. (quoting 43 U.S.C. § 1333). The Court proceeded to

                                  26   address the question of how to determine which state laws meet that requirement and therefore
                                  27   should be adopted as federal law.

                                  28          The Supreme Court noted that the District Court in the earlier proceedings had applied
                                                                                         3
                                   1   Fifth Circuit precedent which provides that under the OCSLA, “state law only applies to the extent

                                   2   it is necessary to ‘fill a significant void or gap’ in federal law.” Newton v. Parker Drilling Mgmt.

                                   3   Servs., 2015 U.S. Dist. LEXIS 191899, *6 (quoting Cont’l Oil Co. v. London Steam-Ship Owners’

                                   4   Mut. Ins. Ass’n, 417 F. 2d 1030, 1036 (1969)). On appeal, the Ninth Circuit vacated and

                                   5   remanded, finding that state law is “‘applicable’” under the OCSLA whenever it “pertains to the

                                   6   subject matter at hand,” and that state laws are “inconsistent” with federal law under the OCSLA

                                   7   only if “they are mutually incompatible, incongruous, or inharmonious.” Newton v. Parker

                                   8   Drilling Mgmt. Servs., 881 F.3d 1078, 1078-93 (2018) (citations omitted). The Supreme Court

                                   9   disagreed. Reaffirming that federal law is the “exclusive law” on the OCS, the Court rejected a

                                  10   pre-emption type analysis to determine if state law is applicable on the OCS. Instead, the Court

                                  11   opined, “the question is whether federal law has already addressed the relevant issue; if so, state

                                  12   law addressing the same issue would necessarily be inconsistent with existing federal law and
Northern District of California
 United States District Court




                                  13   cannot be adopted as surrogate federal law. Put another way, to the extent federal law applies to a

                                  14   particular issue, state law in inapplicable.” 139 S. Ct. at 1889. State law, the Court wrote, “serves

                                  15   a supporting role, to be adopted only where is a gap in federal law’s coverage.” Id. at 1892. “[I]f

                                  16   a federal law addresses the issue at hand, then state law is not adopted as federal law on the OCS.”

                                  17   Id.

                                  18          Applying that standard, the Supreme Court found that Newton’s claims premised on the

                                  19   adoption of California law requiring payment for time spent on standby failed because federal law

                                  20   already addressed that issue. Id. at 1893 (quoting 29 C.F.R. § 785.23 (2018) (“An employee who

                                  21   resides on his employer’s premises on a permanent basis or for extended periods of time is not

                                  22   considered as working all the time he is on the premises.”)). The Court also found that Newton’s

                                  23   claims relying on the adoption of the California minimum wage failed because the FLSA already

                                  24   provides for a minimum wage, even though the FLSA sets a minimum wage of “‘not less than . . .

                                  25   $7.25 an hour,’ and does not ‘excuse noncompliance with any Federal or State law . . .

                                  26   establishing a [higher] minimum wage.’” 139 S. Ct. at 1893 (quoting 29 U.S.C. §§ 206(a)(1),

                                  27   218). “[W]hatever the import of these provisions in an ordinary pre-emption case,” the Court

                                  28   explained, “they do not help Newton here, for the question under the OCSLA is whether federal
                                                                                         4
                                   1   law addresses the minimum wage on the OCS. It does.” 139 S. Ct. at 1893.

                                   2          After the Supreme Court’s opinion in Parker Drilling, Mauia amended his complaint,

                                   3   dropping his claims premised on California minimum wage and stand-by laws, see Second Am.

                                   4   Compl., ECF No. 22, and adding his FLSA claim.

                                   5   B.     Mauia’s Claim for Meal Break Violations under California Law
                                   6          Petrochem asserts that under Parker Drilling, Mauia has no viable claim for meal break

                                   7   violations under California law because federal law already addresses the issue of meal periods.

                                   8          California law requires that a first meal period be given no later than the start of an

                                   9   employee’s sixth hour of work. Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th 1004, 1041-42

                                  10   (2012); 8 Cal. Code Regs. § 11160(10)(A); Cal. Lab. Code § 512(A). A second meal period must

                                  11   be given no later than the start of the eleventh hour of work. Brinker, 53 Cal. 4th at 1042; 8 Cal.

                                  12   Code Regs. § 11160(10)(B); Cal. Lab. Code § 512(A). When an employer fails to comply with
Northern District of California
 United States District Court




                                  13   these meal period requirements, it must pay an employee one hour of additional pay for each

                                  14   workday a meal period violation occurs. Cal. Lab. Code § 226.7(c). California law therefore

                                  15   provides a minimum number of meal periods that must be given, when they must be given, and a

                                  16   remedy for the employee if they are not.

                                  17          The FLSA does not address meal periods (in fact, the word “meal” does not appear in the

                                  18   Act). Petrochem, arguing otherwise, points to a regulation implementing the FLSA that it asserts

                                  19   does regulate meal periods when employers elect to provide them. 29 C.F.R. § 785.19(a)

                                  20   provides:

                                  21                  Bona fide meal periods are not worktime. Bona fide meal periods do
                                                      not include coffee breaks or time for snacks. These are rest periods.
                                  22                  The employee must be completely relieved from duty for the purposes
                                                      of eating regular meals. Ordinarily 30 minutes or more is long enough
                                  23                  for a bona fide meal period.
                                  24   Petrochem also points to 29 C.F.R. § 785.19(b), which provides that employees need not be

                                  25   permitted to leave work premises during a meal period if otherwise freed from duties. It argues

                                  26   that while the FLSA does not require meal periods, because the regulations do regulate the periods

                                  27   once they are given, federal law addresses the issue of meal periods and there is no gap in federal

                                  28   law for California law to fill. Yet the regulation Petrochem cites falls under a part of a subchapter,
                                                                                         5
                                   1   Part 785, relating to “hours worked.” The regulation itself provides that “[t]his part [Part 785]

                                   2   discusses the principles involved in determining what constitutes working time.” 29 C.F.R. §

                                   3   785.1. It’s clear that the regulation concerns the computation of hours worked for purposes of

                                   4   determining overtime pay, rather than regulating meal or rest periods. And again, the FLSA itself,

                                   5   including the portion to which Petrochem cites, 29 U.S.C. § 207(a)(1), makes no mention of meal

                                   6   or rest periods (section 207(a)(1) merely provides that employers must pay overtime).

                                   7          Petrochem also argues that “there is an entire body of federal case law determining what

                                   8   constitutes a ‘bona fide meal period’ under the regulations and when meal break time must be

                                   9   compensated.” Mot. at 14 (citing White v. Baptist Memorial Health Care Corp., 699 F.3d 869,

                                  10   876 (6th Cir. 2012) (holding that employee is not entitled to compensation for time spent working

                                  11   during a meal period where employer had no knowledge of the work); Sepulveda v. Allen Family

                                  12   Foods, Inc., 591 F.3d 209, 216, n.4 (4th Cir. 2009) (holding that time spent donning and doffing
Northern District of California
 United States District Court




                                  13   during meal periods is excluded from compensable work time under the FLSA); Bernard v. IBP,

                                  14   Inc. of Nebraska, 154 F.3d 259, 265 (5th Cir. 1998) (finding evidence that employees had to keep

                                  15   radios and tools on and were often interrupted during lunch supported jury’s verdict that they were

                                  16   not bona fide meal periods and therefore compensable under the FLSA); Avery v. City of

                                  17   Talladega, Ala., 24 F.3d 1337, 1347 (11th Cir. 1994) (finding evidence that employees sometimes

                                  18   had to cut their break short or miss the break altogether supported that employees did not receive

                                  19   bona fide meal periods)). That is to be expected, as the regulation requires that non-bona fide

                                  20   meal periods be included in hours worked. But those courts were determining what constitutes a

                                  21   “bona fide meal period,” which the regulation defines for purposes of determining whether a

                                  22   period should be counted in “worktime.” The regulation doesn’t say anything about whether those

                                  23   periods must be provided, or when. Instead, it seems clear that the regulation was intended to

                                  24   prevent employers from using pseudo-meal periods to shave hours off the clock.

                                  25          Nor does the Court find particularly persuasive Petrochem’s reference to 29 CFR § 785.19,

                                  26   which provides that, “[i]t is not necessary that an employee be permitted to leave the premises if

                                  27   he is otherwise completely freed from duties during the meal period.” This also relates—

                                  28   naturally, since it falls under Part 785—to determining hours worked: a meal period is a bona-fide
                                                                                         6
                                   1   meal period, a period that is “not worktime,” even if the employee must stay on premises to eat the

                                   2   meal. In short, the Court reads nothing in 29 C.F.R. § 785.19 or the Act which could be

                                   3   interpreted as saying, “Employers are not required to provide meal periods,” as Petrochem

                                   4   contends.

                                   5          Petrochem also points to the U.S. Department of Labor (“DOL”) website, which says

                                   6   “[f]ederal law does not require lunch or coffee breaks.” Breaks and Meal Periods,

                                   7   https://www.dol.gov/general/topic/workhours/breaks (last visited January 16, 2020). From this it

                                   8   concludes that because the FLSA does not require meal periods be provided, “federal law

                                   9   necessarily addresses when they must be given (never), how many must be given (zero), and the

                                  10   remedy for not being provided a meal period (nothing).” Mot. at 14. The Court is not persuaded

                                  11   by this argument. For one, the Court questions the probative weight of something posted on a

                                  12   DOL website designed as a guide to “help employees and employers learn their rights and
Northern District of California
 United States District Court




                                  13   responsibilities under Federal employment laws.” elaws – employment laws assistance for

                                  14   workers and small businesses, https://webapps.dol.gov/elaws/ (last visited January 16, 2020).

                                  15   Second, to the extent the DOL website is probative, Mauia points out that the DOL website also

                                  16   states: “There are a number of employment practices which the FLSA does not regulate. For

                                  17   example, the FLSA does not require . . . (2) meal or rest periods, holidays off, or vacations . . . .”

                                  18   elaws – Fair Labor Standards Act Advisor, https://webapps.dol.gov/elaws/whd/flsa/screen6.asp

                                  19   (last visited January 16, 2020) (emphasis added). And that page later adds, “some states do have

                                  20   laws covering some of these issues, such as meal or rest periods,” an apparent acknowledgement

                                  21   that while states may have such laws, the FLSA does not. And then again the page says “[t]he

                                  22   above matters,” including meal or periods, “which are not covered by the FLSA, are generally for

                                  23   agreement between the employer and the employees or their authorized representatives.”

                                  24   (emphasis added). Thus, the DOL website could reasonably be read as stating that the FLSA does

                                  25   not address meal periods.

                                  26          Petrochem also asserts that, when comparing the California Labor Code and the FLSA, the

                                  27   Ninth Circuit has “recognized that ‘the purpose of these statutes are [sic] identical, i.e., to ensure

                                  28   that employers provide their employees with meal and rest breaks.’” Reply at 8 (quoting Cal.
                                                                                          7
                                   1   Dairies, Inc. v. RSUI Indem. Co., 617 F. Supp. 2d 1023, 1043 (E.D. Cal. Mar. 20, 2009)).

                                   2   However, Petrochem misreads Cal. Dairies. In that case, the District Court wrote that,

                                   3   “[defendant] argues that these two bodies of law should be deemed ‘similar’ because ‘[t]he

                                   4   purpose of these statutes are identical, i.e., to ensure that employers provide their employees with

                                   5   meal and rest breaks,’” id.; the court did not find as much. This Court does not find the purposes

                                   6   of the statutes are identical. And even if they were, that wouldn’t necessarily mean there were no

                                   7   gaps in the FLSA for California law to fill.

                                   8          Finally, Petrochem points out that, since Parker Drilling, three decisions from the Central

                                   9   District of California have addressed the applicability of California meal-and-rest-breaks law and

                                  10   final pay on the OCS and have found state law does not apply. Jensen v. Safety Equip. Corp.,

                                  11   2019 WL 4942052 (Sept. 4, 2019); Hockison v. Baker Hughes Oilfield Operations, 2019 U.S.

                                  12   Dist. LEXIS 187704 (Oct. 25, 2019); Newton v. Parker Drilling Mgmt. Services, Inc., et al., No.
Northern District of California
 United States District Court




                                  13   15-cv-2517 (C.D. Cal. Nov. 7, 2019). The Court has reviewed those opinions and, respectfully,

                                  14   differs in its analysis.1 Petrochem’s arguments, understandably, mirror the Central District’s

                                  15   analysis (largely identical) in Jensen, Hockison, and Newton. The Court has already discussed

                                  16   why it finds those arguments unpersuasive. Additionally, the Central District in each of those

                                  17   opinions found no “significant void or gap” in the FLSA that warranted applying California law.

                                  18   The standard of a “significant void or gap” apparently comes from Fifth Circuit precedent. See

                                  19   Newton v. Parker Drilling Mgmt. Servs., 2015 U.S. Dist. LEXIS 191899, *6 (quoting Cont’l Oil

                                  20   Co. v. London S.S. Owners’ Mut. Ins. Ass’n., 417 F.2d 1030, 1036 (5th Cir. 1969)). While the

                                  21   Supreme Court noted in Parker Drilling that its interpretation of the OCSLA “accords with the

                                  22   standard long applied by the Fifth Circuit,” 139 S. Ct. at 1889, this Court cannot find in Supreme

                                  23   Court (or Ninth Circuit) precedent use of a standard of a “significant” void or gap.2 The Supreme

                                  24

                                  25
                                       1
                                         Nonetheless, the Court agrees with the Jensen court’s conclusion that the meal-break claim in
                                       that case was barred. The Jensen plaintiffs alleged that because they could not leave the platforms
                                  26   during meal periods, those periods counted as worktime for which they should have been paid.
                                       Federal law explicitly addresses that issue, see 29 C.F.R. § 785.19(b), so California law on that
                                  27   point is inapplicable.
                                       2
                                         The Supreme Court in Gulf Shore discussed state law filling “the substantial ‘gaps’ in the
                                  28   coverage of federal law,” but it’s apparent that the Court was referring to the abundance of gaps in
                                       the federal law, and not the significance of any one gap. Gulf Offshore Co., Div. of Pool Co. v.
                                                                                          8
                                   1   Court in Parker Drilling, similar to in its earlier opinions,3 referred only to a “gap in federal law’s

                                   2   coverage,” not a ‘significant void or gap’ in federal law. While the difference might seem trivial,

                                   3   the Court finds it—fittingly—significant: identifying a “significant gap” in federal law is a higher

                                   4   burden than pointing to a “gap in federal law’s coverage.”

                                   5          Finally, in Parker Drilling, the state-law claims the Supreme Court addressed had direct

                                   6   counterparts in federal law. For instance, the Court wrote, “some of [Newton’s] claims are

                                   7   premised on the adoption of California law requiring payment for all time that Newton spent on

                                   8   standby.” 139 S. Ct. at 1893 (citing Cal. Lab. Code § 510(a)). The Court found federal law

                                   9   already addressed that issue, specifically 29 C.F.R. § 785.23, which provides, “An employee who

                                  10   resides on his employer’s premises on a permanent basis or for extended periods of time is not

                                  11   considered as working all the time he is on the premises.” “Likewise,” the Court wrote, “to the

                                  12   extent Newton’s OCS-based claims rely on the adoption of the California minimum wage . . . the
Northern District of California
 United States District Court




                                  13   FLSA already provides for a minimum wage, 29 U.S.C. § 206(a)(1), so the California minimum

                                  14   wage does not apply.” 139 S. Ct. at 1893. Petrochem insists that the regulation concerning pay

                                  15   for meal breaks is “no different” than the standby-time regulation discussed in Parker Drilling, but

                                  16   the comparison is not on point. The California law in Parker Drilling was one requiring payment

                                  17   for time spent on standby, and the federal law was a direct counterpart addressing the exact same

                                  18   issue. In this case, the California law addresses the availability of meal periods, and the regulation

                                  19   Petrochem relies on concerns computation of hours worked. Petrochem has pointed to no federal

                                  20   counterpart to California’s meal period law.4 It insists nonetheless that under the FLSA,

                                  21   employers are not required to provide meal breaks. But as discussed above, federal law is silent

                                  22

                                  23
                                       Mobil Oil Corp., 453 U.S. 473, 480-81 (citing Rodrigue v. Aetna Casualty & Surety Co., 395 U.S.
                                  24   352, 355-59 (“Since federal law, because of its limited function in a federal system, might be
                                       inadequate to cope with the full range of potential legal problems, the Act supplemented gaps in
                                  25   the federal law with state law through the ‘adoption of State law as the law of the United
                                       States.’”).
                                       3
                                  26     E.g., Rodrigue, supra note 2.
                                       4
                                         The Court mentions this distinction not because it necessarily adopts the ‘direct counterpart’
                                  27   standard Mauia advocates for in determining whether federal law leaves a gap, see Opp’n at 5-6—
                                       though that may be an appropriate standard in closer call situations—but to emphasize a difference
                                  28   between this case and Parker Drilling: in that case, the California laws had direct counterparts in
                                       federal law, whereas here federal law doesn’t address the issue at all.
                                                                                         9
                                   1   on the issue.5,6

                                   2           The Court finds the FLSA does not address the issues that form the basis of Mauia’s meal

                                   3   period claim. As such, California law is applicable.

                                   4   C.      Mauia’s Claim for Rest Break Violations under California Law
                                   5           Petrochem also asserts that under Parker Drilling, Mauia has no viable claim for rest break

                                   6   violations under California law because federal law already addresses the issue.

                                   7           California law requires that employers permit employees to take a rest period of ten

                                   8   minutes for each four-hour work period. Brinker, 53 Cal. 4th at 1028-29; 8 Cal. Code Regs. §

                                   9   11160(11)(A). When an employer fails to comply with these rest period requirements, it must pay

                                  10   an employee one hour of additional pay for each workday a rest period violation occurs. Cal. Lab.

                                  11   Code § 226.7(c).

                                  12           The FLSA does not address break periods (the word “rest” appears only once in the Act, in
Northern District of California
 United States District Court




                                  13   reference to “days of rest,” when discussing the definition of “regular rate”). Petrochem’s

                                  14   argument here mirrors that concerning meal periods. It points to a regulation implementing the

                                  15   FLSA which provides:

                                  16                      Rest periods of short duration, running from 5 minutes to about 20
                                                          minutes, are common in industry. They promote the efficiency of the
                                  17                      employee and are customarily paid for as working time. They must
                                                          be counted as hours worked. Compensable time of rest periods may
                                  18                      not be offset against other working time such as compensable waiting
                                                          time or on-call time.
                                  19

                                  20   29 C.F.R. § 785.18. Petrochem argues that, although federal law does not require employers to

                                  21   provide rest breaks, it does regulate break periods when employers choose to provide them, and

                                  22   thus it addresses the issue. But as the Court discussed earlier, that part of the regulations, Part

                                  23

                                  24   5
                                         The Supreme Court in Parker Drilling acknowledged that there might be situations where
                                  25   “federal law might contain a deliberate gap, making state law inconsistent with the federal
                                       scheme.” 139 S. Ct. at 1892 n. 2. The Court finds nothing suggesting Congress intended a
                                  26   deliberate gap here, and there is no federal scheme with which California law will interfere if
                                       applied.
                                  27
                                       6
                                         There’s also a peculiar logic underlying Petrochem’s argument that because the FLSA is silent
                                       on meal periods, it necessarily addresses the issue and provides that employers need not provide
                                  28   them. Following that logic, a whole slew of gaps in federal law might remain unfilled merely
                                       because federal law remained silent.
                                                                                         10
                                   1   785, concerns regulating the computation of hours worked for purposes of determining overtime

                                   2   pay, rather than regulating meal or rest periods.

                                   3          Petrochem also points again to the DOL webpage, which states, “Federal law does not

                                   4   require lunch or coffee breaks.” Breaks and Meal Periods,

                                   5   https://www.dol.gov/general/topic/workhours/breaks (last visited January 16, 2020). But again, to

                                   6   the extent the DOL is probative, the same DOL webpage that Mauia cites is relevant here. elaws –

                                   7   Fair Labor Standards Act Advisor, https://webapps.dol.gov/elaws/whd/flsa/screen6.asp (last

                                   8   visited January 16, 2020) (“There are a number of employment practices which the FLSA does not

                                   9   regulate. For example, the FLSA does not require . . . meal or rest periods . . . . However, some

                                  10   states do have laws covering some of these issues, such as meal or rest periods . . . . [These

                                  11   matters] which are not covered by the FLSA, are generally for agreement between the employer

                                  12   and the employees or their authorized representatives.” (emphasis added)).
Northern District of California
 United States District Court




                                  13          The rest of the Court’s analysis concerning the meal period claim is equally applicable

                                  14   here, with the same result. The Court finds the FLSA does not address the issues that form the

                                  15   basis of Mauia’s break period claim. As such, California law is applicable.

                                  16   D.     Mauia’s Claim for Waiting Time Penalties
                                  17          Plaintiff’s claim for unfair competition under the California Unfair Competition Law, Cal.

                                  18   Bus. & Prof. Code § 17200, is derivative of and predicated on his allegations that Petrochem failed

                                  19   to provide lawful meal and rest periods. Petrochem’s sole argument concerning this claim is that

                                  20   Mauia cannot maintain a standalone claim for unfair competition, and because he fails to state

                                  21   viable meal and rest break claims, the unfair competition claim fails as well. See Price v.

                                  22   Starbucks Corp., 192 Cal. App. 4th 1136, 1147 (2011) (“Because the underlying causes of action

                                  23   fail, the derivative UCL and PAGA claims also fail.”). Because Mauia’s meal and rest break

                                  24   claims survive, this argument is moot.

                                  25   E.     Mauia’s Claim for Failure to Timely Pay Final Wages
                                  26          California law requires an employee’s final wages be paid at the time of termination or, in

                                  27   the case of resignation, within 72 hours thereof. Cal. Lab. Code §§ 201-02. If an employer

                                  28   willfully fails to timely pay all final wages owed to an employee, Labor Code section 203 lays out
                                                                                           11
                                   1   a remedy.

                                   2          Petrochem argues that Mauia’s final wages claim fails for two reasons: (1) federal law

                                   3   already addresses the timing of the payment of wages; and (2) the claim is wholly derivative of

                                   4   Mauia’s meal and rest break claims. Petrochem’s second reason fails right away, as the Court has

                                   5   found Mauia’s meal and rest break claims are viable. The Court turns to Petrochem’s first reason.

                                   6          The Ninth Circuit has held that “under the FLSA wages are ‘unpaid’ unless they are paid

                                   7   on the employees’ regular payday.” Biggs v. Wilson, 1 F.3d 1537, 1538 (9th Cir. 1993). “Section

                                   8   216(b) then provides that an employer who violates § 206,” by not paying wages on time, “is

                                   9   liable to the affected employees ‘in the amount of their unpaid minimum wages, or their unpaid

                                  10   overtime compensation . . . and in an additional equal amount as liquidated damages.’” Id. at

                                  11   1539 (quoting 29 U.S.C. § 216(b)). “The Act also requires employers to pay overtime

                                  12   compensation, 29 U.S.C. § 207(a)(1), and the provisions for liability apply to overtime as well as”
Northern District of California
 United States District Court




                                  13   wages. Id. at 1539 n. 7. Thus, the FLSA provides for when wages are due—an employee’s

                                  14   regular payday—and provides a remedy for when they are not paid on time.

                                  15          Mauia argues that Biggs is inapposite, since it does not discuss any requirements of federal

                                  16   law with respect to the timing of an employee’s final paycheck. Opp’n at 14. But the FLSA

                                  17   provides that, “[e]very employer shall pay [wages] to each of his employees . . . who in any

                                  18   workweek . . . is employed in an enterprise engaged in commerce or in the production of goods for

                                  19   commerce . . . .” 29 U.S.C. § 206(b). The obligation to pay wages “kicks in once an employee

                                  20   has done covered work in any workweek.” Biggs, 1 F.3d at 1539. Although the Act does not

                                  21   explicitly address when an employer must pay a final paycheck, by operation of the Act it must

                                  22   pay whatever wages an employee has earned in a week at the employee’s regular payday. The Act

                                  23   “contemplate[s] a time at which § 206 is violated, or, put another way, when minimum wages

                                  24   become ‘unpaid,’” id.; that time is the employee’s regular pay date, and the Court is aware of no

                                  25   exception for terminated employees. The FLSA might not offer as good protection as California

                                  26   law, but that does help Mauia’s case. See Parker Drilling, 139 S. Ct. at 1893 (California

                                  27   minimum wage law did not apply on OCS even though the FLSA does not “excuse

                                  28   noncompliance with . . . State law . . . establishing a [higher] minimum wage,” 29 U.S.C. § 218,
                                                                                       12
                                   1   because federal law addresses the minimum wage on the OCS); id. (“[W]hatever the import of

                                   2   these provisions in an ordinary pre-emption case, they do not help Newton here[.]”). The FLSA,

                                   3   as interpreted by the Ninth Circuit, sufficiently addresses the issue of when an employer must pay

                                   4   wages, including final wages, to an employee. California final-wage law is not adopted. Mauia’s

                                   5   final-wage claim is dismissed with prejudice.

                                   6   F.     Mauia’s FLSA Claim
                                   7          Mauia asserts his FLSA claim on behalf of what he calls a collective of “each and every

                                   8   current and former hourly employees [sic] of [Petrochem], who, at any time within three years

                                   9   from the date of filing of this lawsuit . . . worked on [sic] over 40 hours in a single workweek on

                                  10   an oil platforms [sic] off the any [sic] coast of the United States . . . .” TAC ¶ 3. Mauia asserts

                                  11   that Petrochem’s violations of the FLSA were willful and in bad faith. Id. ¶ 62. Petrochem asserts

                                  12   that Mauia’s FLSA claim is untimely and thus barred by the statute of limitations.
Northern District of California
 United States District Court




                                  13          An action under the FLSA “may be commenced within two years after the cause of action

                                  14   accrued, and every such action shall be forever barred unless commenced within two years after

                                  15   the cause of action accrued, except that a cause of action arising out of a willful violation may be

                                  16   commenced within three years after the cause of action accrued[.]” 29 U.S.C. § 255. A collective

                                  17   action under the FLSA commences “on the date when the complaint is filed, if [the individual

                                  18   claimant] is specifically named as a party plaintiff in the complaint and his written consent to

                                  19   become a party plaintiff is filed on such date in the court in which the action is brought.” Id. §

                                  20   256(a). Where a written consent form is not filed with the compliant, the action is deemed

                                  21   commenced “on the subsequent date on which such written consistent is filed in the court in which

                                  22   the action was commenced.” Id. § 256(b). The written consent is key.

                                  23          Here, Mauia belatedly filed a written consent form, thus attempting to properly commence

                                  24   an FLSA action, on January 15, 2020, the day before the hearing on Petrochem’s Motion to

                                  25   Dismiss and nearly four years after the end of his employment in March 2016, the latest his claim

                                  26   could have accrued. Moreover, although Mauia’s original complaint was filed on February 20,

                                  27   2018, he did not assert his FLSA claim until he filed his Third Amended Complaint on September

                                  28   10, 2019, more than three years after the end of his employment. Accordingly, Mauia did not
                                                                                         13
                                   1   even assert his FLSA claim until approximately six months after the statute of limitations had

                                   2   expired. And in fact, Mauia does not contest that he asserted his FLSA claim outside the statute of

                                   3   limitations. See Opp’n at 19 (“An otherwise time-barred claim in an amended pleading . . . .”).

                                   4            Mauia argues that it would have been “nonsensical to require that [he] to [sic] have

                                   5   presciently filed an FLSA consent form, which would have directly conflicted with, and thereby

                                   6   weakened the theory of his case which relied on the applicability of California law as ‘surrogate

                                   7   federal law’ under the then-controlling opinion of the Ninth Circuit in Newton v. Parker Drilling,

                                   8   under which he was prosecuting five causes of action, years before the exclusive authority for the

                                   9   FLSA was established by the Supreme Court.” Id. at 22. However, litigants routinely plead

                                  10   alternative, even inconsistent, theories of relief, and the Federal Rules expressly permit doing so.

                                  11   Fed. R. Civ. P. 8(d)(2) (“A party may set out two or more statements of a claim or defense

                                  12   alternatively or hypothetically, either in a single count or defense or in separate ones.”), (3) (“A
Northern District of California
 United States District Court




                                  13   party may state as many separate claims or defenses as it has, regardless of consistency.”). And

                                  14   the Ninth Circuit in Newton held that those California’s laws were “applicable and not

                                  15   inconsistent” with the FLSA, not that they replaced federal law on the OCS.7 Finally, Mauia’s

                                  16   excuse for not asserting FLSA claims earlier, even if a legitimate one, would not explain why he

                                  17   did not file a written consent until the day before the hearing. His claim is time-barred.

                                  18            Mauia argues, however, that his FLSA claim relates back to the filing of his original

                                  19   complaint. The relation back doctrine provides that an “otherwise time-barred claim in an

                                  20   amended pleading is deemed timely if it relates back to the date of a timely original pleading.”

                                  21   ASARCO, LLC v. Union Pac. R. Co., 765 F.3d 999, 1004 (9th Cir. 2004). An amendment relates

                                  22   back to the date of the original pleading if, inter alia, “the law that provides the applicable statute

                                  23   of limitations allows relation back,” or, the amendment asserts a claim that “arose out of the

                                  24   conduct, transaction, or occurrence set out . . . in the original pleading[.]” Fed. R. Civ. P.

                                  25   15(c)(1)(A), (B). The FLSA, by its express terms, provides that an action is commenced “only

                                  26   when the complaint and the plaintiff’s written consent is filed,” that a complaint filed without a

                                  27

                                  28   7
                                           Indeed, the plaintiff in Newton had not brought any FLSA claims.
                                                                                          14
                                   1   written consent does not commence an action until the “subsequent date on which such written

                                   2   consent is filed,” and that “every such action shall be forever barred unless commenced within the

                                   3   applicable statute of limitations period.” 29 U.S.C. §§ 255(a), 256.

                                   4          Mauia’s relation-back argument fails. Even though Mauia eventually did file a consent,

                                   5   several district courts in this Circuit and others have held that the written consent required by the

                                   6   FLSA does not relate back to the filing of a complaint. See, e.g., Hockison, 2019 U.S. Dist.

                                   7   LEXIS 187704, at *16; Lemus v. Denny’s Inc., 2014 WL 12772284, at *4 (S.D. Cal. July 14,

                                   8   2014) (granting summary judgment on FLSA claim and writing, “Here, it is undisputed that

                                   9   Plaintiff has not filed a written consent. Moreover, even if he were to file a written consent now,

                                  10   almost four years after the filing of the original complaint, it would not ‘relate back’ to the filing

                                  11   of the original pleading.”) (citing Cancilla v. Ecolab, Inc., 2013 WL 1365939, at *3, n. 5 (N.D.

                                  12   Cal. Apr. 3, 2013) (“collective action claims ‘cannot be rescued by the “relation back” doctrine’”)
Northern District of California
 United States District Court




                                  13   (quoting Ochoa v. Pearson Educ ., Inc., 2012 WL 95340, at *3 (D.N.J. Jan. 12, 2012)); Ketchum

                                  14   v. City of Vallejo, 2007 WL 4356137, at *2, n. 9 (E.D. Cal. Dec. 11, 2007) (“Signed consents filed

                                  15   after the filing of the complaint do not relate back to the date the complaint was filed.”) (citing

                                  16   Kuhn v. Philadelphia Elec. Co., 487 F. Supp. 974, 975 (E.D. Pa. 1980) (“Signed consents filed

                                  17   after the filing of the complaint do not relate back to the date the complaint was filed.”); Lee v.

                                  18   ABC Carpet & Home, 236 F.R.D. 193, 199 (S.D.N.Y. 2006) (“Signed consents do not relate back

                                  19   to the original filing date of the complaint.”)); Smith v. Micron Elecs., Inc., 2005 WL 5328543, at

                                  20   *4 (D. Idaho Feb. 4, 2005) (“Courts have held that the statute of limitations stops running on

                                  21   named plaintiffs and later opt-in claimants on the day the notice of consent is filed, and that

                                  22   written consents do not relate back to the date of the filing of the complaint.”) (citing cases from a

                                  23   number of courts).

                                  24          Mauia points to one case, Newton v. Parker Drilling, 2:15CV02517(RGK) (C.D. Cal.),

                                  25   where on remand from the Supreme Court, the Central District found that the plaintiff’s newly

                                  26   added FLSA claims did relate back to the original pleading. Dkt. No. 57. However, in that case

                                  27   the parties apparently proceeded on the premise that the relation back doctrine applies to FLSA

                                  28   collective actions. Dkt. No. 50-1 (Mot. to Dismiss) at 13-15. There’s no indication the court was
                                                                                          15
                                   1   presented with the argument that FLSA’s statutory scheme prevented relation back or that it

                                   2   considered that line of cases which hold that it does.

                                   3          Finally, equitable tolling is not appropriate here. At oral argument, Mauia admitted what

                                   4   had been apparent: that he “strategically chose” not to asset his FLSA claim earlier in the

                                   5   litigation, and that it was a “judgment call to not plead in the alternative.” That strategic choice,

                                   6   though yielding unfortunate results for Mauia, is not the type of extraordinary circumstance

                                   7   warranting equitable tolling. See Mishewal Wappo Tribe of Alexander Valley v. Zinke, 688 Fed.

                                   8   Appx. 480, 482 (9th Cir. 2017) (equitable tolling appropriate where party ‘diligent pursues’ its

                                   9   rights or where “extraordinary circumstances prevented it from doing so”) (citing Kwai Fun Wong

                                  10   v. Beebe, 732 F.3d 1030, 1052 (9th Cir. 2013)); Conerly v. United States Postal Service, 1991 U.S.

                                  11   App. LEXIS 26620, at *3 (“Equitable tolling is appropriate where the complainant was prevented

                                  12   from asserting a claim due to wrongful conduct of the defendant or where extraordinary
Northern District of California
 United States District Court




                                  13   circumstances beyond the complainant's control made it impossible to file a timely claim.”) (citing

                                  14   Seattle Audubon Soc. v. Robertson, 931 F.2d 590, 595 (9th Cir. 1991)).

                                  15          Mauia’s FLSA claim is time-barred.

                                  16                                            V.    CONCLUSION
                                  17          For the reasons stated above, the Court GRANTS IN PART and DENIES IN PART

                                  18   Defendant Petrochem’s Motion to Dismiss. Plaintiff’s Fourth and Fifth Causes of Action are

                                  19   DISMISSED WITH PREJUDICE.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: January 16, 2020

                                  23
                                                                                                      THOMAS S. HIXSON
                                  24                                                                  United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         16
